Exhibit 10.5
 


 
CONTINUING LETTER OF CREDIT AGREEMENT
 
In consideration of the Bank (as defined below) (a) previously having issued
(including those listed on Schedule 1 attached hereto), and in its discretion
issuing from time to time, letters of credit of any type (including without
limitation, documentary or standby) and all amendments thereto (hereinafter each
individually, and all collectively called the “Credit”) substantially in
accordance with an Application (as defined below) for a Credit tendered to the
Bank, and (b) the Bank agreeing to release the participation rights of the
lenders under the Credit Agreement (as defined below), the undersigned
(hereinafter, individually and collectively, the “Applicant”) agrees:
 
1. Definitions.  As used herein:  (A) “Agreement” means each Application by the
Applicant for a Credit and this Continuing Letter of Credit Agreement, as each
may be modified; (B) “Application” means, if Applicant uses electronic
communication facilities to apply for or instruct the Bank as to the contents of
a Credit, information sufficient to enable the Bank to prepare and issue or
amend a Credit for Applicant’s account transmitted by electronic message (which
may, but need not, be computer generated), including facsimile, directed to the
Bank by Applicant using such identification codes, passwords, and other security
procedures as the Bank and Applicant may agree are commercially reasonable from
time to time; or a written and signed application with sufficient information
delivered to the Bank to enable it to prepare and issue or amend a Credit for
Applicant’s account or any account of a subsidiary of Applicant; (C) “Bank”
means Wells Fargo Bank, National Association (as successor by merger with
Wachovia Bank, National Association) and all of its branches, whether in the
United States or foreign and any of Bank’s affiliates that issue letters of
credit; Applicant authorizes and directs the Bank to select the branch or
affiliate which will issue or process any Credit; and for the purposes of
Sections 4, 7 and 9, “Bank” includes correspondents of Bank; (D) “Business Day”
means any day that is not a Saturday, Sunday or other day on which commercial
banks are authorized or required to close at the place where Bank is obligated
to honor a presentation or otherwise act under the Credit or this Agreement; (E)
“Collateral” shall have the meaning ascribed thereto in the Security Agreement;
(F) “Credit Agreement” means that certain Second Amended and Restated Credit
Agreement dated as of October 6, 2006 (as amended, supplemented, modified,
amended and restated or replaced from time to time) among Applicant, Bank and
the other lenders party thereto from time to time, and JPMorgan Chase Bank, N.A.
as agent; (G)“Draft” means any draft (sight or time), receipt, acceptance,
cable, SWIFT or other written demand for payment; (H) “Event of Default” means
(i) failure to pay or perform any of the Obligations when due; (ii) termination
of Applicant’s existence; (iii) institution of any proceeding under any law
relating to bankruptcy, insolvency or reorganization by or against Applicant, or
the appointment of a receiver or similar official for Applicant or any of
Applicant’s property; (iv) seizure or forfeiture of Applicant or a material
portion of its property; (v) a change in control of Applicant under Section 9(9)
of the Credit Agreement or any similar covenant or default under the terms of
the Credit Agreement as hereinafter amended, supplemented, modified, amended and
restated or replaced with Bank being a party thereto; (vi) attachment or
restraint of or other legal process against property in which Applicant has an
interest under the Agreement or the Security Agreement in the control of Bank or
any third party on behalf of Bank; (vii) any statement to Bank made by Applicant
or on its behalf is incorrect or misleading in any material respect; (viii)
Applicant’s failure to withhold, collect or pay any material tax when assessed
or due; (ix) any other act or circumstance leading Bank in good faith to deem
itself insecure with respect to Obligations and the value of the Collateral; (x)
a Default or an Event of Default (as defined in the Credit Agreement) shall
occur; or (xi) Applicant or any Subsidiary of Applicant shall default under
Section 9(6) of the Credit Agreement or any similar covenant or default under
the terms of the Credit Agreement as hereinafter amended, supplemented,
modified, amended and restated or replaced with Bank being a party thereto; (I)
“Good Faith” means honesty in fact in the conduct or transaction concerned; (J)
“ISP 98” means the International Standby Practices, International Chamber of
Commerce (“ICC”) Publication No. 590, or any subsequent revisions or restatement
thereof which may be adopted by the ICC and in use by the Bank; (K)
“Jurisdiction” means the state of North Carolina; (L) “Obligations” means all
obligations of any, some or all of parties comprising the Applicant to Bank now
or hereafter existing under the Agreement, the Security Agreement, or otherwise
with respect to any documents related to Credits that have been or will be
issued; (M) “Prime Rate” means that changing rate of interest announced publicly
from time to time by Bank as its Prime Rate; (O) “Property” means all present
and future inventory, equipment, farm products and other goods, documents,
policies and certificates of insurance, securities, securities entitlements,
securities accounts, financial assets, investment property, instruments,
letters-of-credit and letter-of-credit rights, chattel paper, accounts, general
intangibles, money, and any and all other types of property (including, but not
limited to, deposit accounts and certificates of deposit), together with all
cash and non cash proceeds and products thereof, and all Applicant’s rights
thereto and all documents relative thereto; (P) “Security Agreement” means that
certain Security Agreement by and between Applicant and Bank dated June 4, 2010;
and (Q) “UCP” means the Uniform Customs and Practice for Documentary Credits,
ICC Publication Number 500, or any subsequent revision or restatement thereof
adopted by the ICC and in use by the Bank.  Terms not defined herein will, if
defined therein, have the same meaning as given in the Uniform Commercial Code
as amended from time to time.
 
2.           Applicant’s Reimbursement of Bank:  (A) Applicant shall pay Bank on
demand in immediately available funds (in United States currency) (i) the amount
of each Draft drawn or purporting to be drawn under the Credit (whether drawn
before, on or after the expiry date stated in the Credit); provided that if the
Credit provides for acceptance of a time draft or incurrence of a deferred
payment obligation, reimbursement shall be due sufficiently in advance of its
maturity to enable the Bank to arrange for its cover in same day funds to reach
the place where it is payable no later than the date of its maturity; (ii) any
amount by which Bank’s cost of payment under the Credit exceeds the amount paid
by Applicant; (iii) interest on all amounts not paid when due at a fluctuating
rate per annum equal to the Prime Rate plus 2%, but in no event at an interest
rate exceeding the highest rate permitted by applicable law.  (B) Foreign
Currency.  If the Draft is payable in other than U.S. currency, Applicant will
pay Bank the amount in U.S. currency from Bank at Bank’s current selling rate of
exchange for delivery to the place of payment in the currency and amount in
which such Draft was drawn.  If there is no current selling rate of exchange
generally offered by Bank for effecting such payment, Applicant will pay Bank on
demand an amount which Bank deems necessary to pay or provide for the payment of
the Obligations, and Applicant shall remain liable for any deficiency which may
result if such amount in U.S. currency proves to be insufficient to effect full
payment or reimbursement to Bank at the time when such rate of exchange shall
again be current.  (C) Fees Costs and Expenses.  Applicant will pay Bank (i)
fees in respect of the Credit at such rates and times as Applicant and Bank may
agree in writing or, in the absence of such an agreement, in accordance with
Bank’s standard fees then in effect (including, if applicable, application fees,
issuance fees, maintenance fees, amendment fees, drawing fees, discrepancy fees,
acceptance or deferred payment obligation fees, transfer fees and assignment of
letter of credit proceeds fees); and (ii) on demand, all costs and expenses that
Bank incurs in connection with the Credit or this Agreement, including (a)
reasonable attorneys’ fees and disbursements and other dispute resolution
expenses to protect or enforce Bank’s rights or remedies under or in connection
with the Credit, this Agreement or any separate security agreement, guaranty or
other agreement or undertaking supporting this Agreement or to respond to any
notice of forgery, fraud, abuse or illegality in connection with this Agreement,
the Credit, any presentation under the Credit or any transaction underlying the
Credit (including an active defense by Bank in any action in which an injunction
is sought or obtained against presentation or honor), (b) costs and expenses in
connection with any requested amendment to or waiver under the Credit or this
Agreement, (c) costs and expenses in complying with any governmental exchange,
currency control or other laws, rules or regulations of any country now or
hereafter applicable to the purchase or sale of, or dealings in, foreign
currency, (d) any stamp taxes, recording taxes, or similar taxes or fees payable
in connection with the Credit or this Agreement, and (e) any adviser, confirmer,
or other nominated person fees and expenses that are chargeable to Applicant or
Bank.  References in this Agreement to attorneys’ fees and disbursements shall
include any reasonably allocated costs of internal counsel.  In addition to the
foregoing, Applicant will pay Bank with respect to each Credit outstanding the
following fees: (1) for any issuance or renewal of a Credit, an amount equal to
the greater of (x) $475 and (y) an amount equal to 0.125% per annum times the
aggregate face amount of such Credit; (2) for any amendment to a Credit, an
amount equal to the greater of (x) $200 and (y) an amount equal to 0.125% per
annum times the increased amount of such Credit; (3) an amount equal to 1.250%
per annum times the daily applicable amount of such Credit (collectively, the
“LC Fees”).  Applicant shall pay the LC Fees (i) in quarterly installments in
arrears on the eighteenth (18th) day (or, if such day is not a Business Day,
then the next preceding Business Day) following the last day of each quarter
ending March, June, September and December for fees earned through the last day
of each such quarter then ended, and (ii) on the expiration date of each Credit
(including the Expiration described below).  The LC Fees shall be calculated on
a basis of a hypothetical year of 360 days for the actual number of days
elapsed.  (D) Increased Costs and Taxes.  Applicant shall pay Bank on demand
increased costs or Bank’s reduction in yield from any new or changed reserve,
capital, special deposit, tax, insurance or other requirement or guideline
affecting the Bank’s or its parent’s contingent or absolute rights or
obligations under or in connection with this Agreement or any Credit provided
the Bank acts reasonably to avoid or minimize the increased costs or reduction
in the yield and computes the same on a reasonable basis.  Applicant agrees that
all payments hereunder shall be made without withholding, deduction or set-off
and shall be made free and clear of taxes other than federal and state income
and franchise taxes imposed on the Bank.  Applicant and Bank acknowledge that
all letters of credit will be issued from a U.S. location to domestic
beneficiaries.  (E) Automatic Debit for Payment.  Applicant authorizes Bank to
(i) debit the Account (as defined in the Security Agreement) for any payments
due under this Agreement and (ii) if an Event of Default is continuing, to debit
any of Applicant’s other accounts at Bank for any payments due under this
Agreement, and Applicant further certifies that it holds legitimate ownership of
each of these accounts and preauthorizes these debits as part of its ownership
rights.  (F)  Expiration.  Applicant agrees that all Credits shall be issued on
or before June 1, 2011, and no Credit shall be issued, extended or renewed if it
would cause such Credit to expire after June 1, 2012.  All Credits shall expire
on or before June 1, 2012.


3.           Independence; Applicant Responsibility.  Applicant is responsible
for preparing or approving the text of the Credit as issued by Bank and as
received by any Beneficiary, including responsibility for any terms and
conditions thereof that are ineffective, ambiguous, inconsistent, unduly
complicated, or reasonably impossible to satisfy.  Applicant’s ultimate
responsibility for the final text shall not be affected by any assistance Bank
may provide such as drafting or recommending text or by Bank’s use or refusal to
use text submitted by Applicant.  Bank does not represent or warrant that the
Credit will satisfy Applicant’s requirements or intentions.  Applicant is
responsible for the suitability of the Credit for Applicant’s
purposes.  Applicant will examine the copy of the Credit, and any other
documents sent by Bank in connection with the Credit, and shall notify Bank of
any non-compliance with Applicant’s instructions, and of any discrepancy in any
document under any presentment or other irregularity, within 3 Business Days
after Applicant receives or should have received any of such documents (the
“Required Time”); provided, however, if the end of the Required Time falls on a
weekend or Bank holiday, the deadline shalt be extended to the end of the next
Business Day.  Applicant’s failure to give timely and specific notice during the
Required Time of objection shall automatically waive Applicant’s objection,
authorize or ratify Bank’s action or inaction, and preclude Applicant from
raising the objection as a defense or claim against Bank.
 
4.           Claims Against Bank; Waivers; Exculpations; Limitations of
Liability, Ratification; Accounting.  (A) Applicant’s Obligations shall be
irrevocable and unconditional and performed strictly in accordance with the
terms of this Agreement, irrespective of: (i) any change or waiver in the time,
manner or place of payment of or any other term of the Obligations (including
any release) of any other party who, if applicable, has guaranteed or is jointly
and severally liable for any of the Obligations or granted any security
therefor; (ii) any exchange, change or release of any Collateral or other
collateral (including any failure of Bank to perfect any security interest
therein), for any of the Obligations, (iii) any presentation under the Credit
being forged, fraudulent or any statement therein being untrue or inaccurate,
(iv) any agreement by Bank and any Beneficiary extending or shortening Bank’s
time after presentation to examine documents or to honor or give notice of
discrepancies.  (B) Without limiting the foregoing, it is expressly agreed that
the Obligations of Applicant to reimburse or to pay Bank pursuant to this
Agreement will not be excused by ordinary negligence, gross negligence, wrongful
conduct or willful misconduct of Bank.  However, the foregoing shall not excuse
Bank from liability to Applicant in any independent action or proceeding brought
by Applicant against Bank following such reimbursement or payment by Applicant
to the extent of any unavoidable direct damages suffered by Applicant that are
caused directly by Bank’s gross negligence or willful misconduct; provided that
(i) Bank shall be deemed to have acted with due diligence and reasonable care if
it acts in accordance with standard letter of credit practice of commercial
banks located in the place that the Credit is issued; and (ii) Applicant’s
aggregate remedies against Bank for wrongfully honoring a presentation or
wrongfully retaining honored documents shall in no event exceed the aggregate
amount paid by Applicant to Bank with respect to the honored presentation, plus
interest.  (C) Without limiting any other provision of the Agreement, Bank and,
as applicable, its correspondents: (i) may rely upon any oral, telephonic,
telegraphic, facsimile, electronic, written or other communication believed in
good faith to have been authorized by Applicant, whether or not given or signed
by an authorized person; (ii) shall not be responsible for any acts or omissions
by, or the solvency of, any Beneficiary, any nominated person or any other
person; (iii) May honor any presentation or drawing under the Credit that
appears on its face substantially to comply with the terms and conditions of the
Credit; (iv) (a) may permit partial shipment under the Credit, except as
otherwise expressly stated in the Credit, and may honor the relative Drafts
without inquiry regardless of any apparent disproportion between the quantity
shipped and the amount of the relative Draft and the total amount of the Credit
and the total quantity to be shipped under the Credit, and (b) if the Credit
specifies shipments in installments within stated periods and the shipper fails
to ship in any designated period, shipments of subsequent installments may
nevertheless be made in their respective designated periods, and the relative
Drafts may be honored; (v) may disregard any requirement of the Credit that
presentation be made to it at a particular place or by a particular time of day
(but not any requirement for presentation by a particular day) or that notice of
dishonor be given in a particular manner, and Bank may amend or specify any such
requirement in the Credits; (vi) may accept as a draft any written or electronic
demand or request for payment under the Credit, even if nonnegotiable or not in
the form of a draft, and may disregard any requirement that such draft, demand
or request bear any or adequate reference to the Credit; (vii) may discount or
authorize the discount of any accepted draft or deferred payment obligation
incurred under any Credit; (viii) may honor, before or after its expiration, a
previously dishonored presentation under the Credit, whether pursuant to court
order, to settle or compromises any claim that is wrongfully dishonored or
otherwise, and shall be entitled to reimbursement to the same extent (if any) as
if it had initially honored plus reimbursement of any interest paid by it; (ix)
may honor, upon receipt, any drawing that is payable upon presentation of a
statement advising negotiation or payment (even if such statement indicates that
a draft or other document is being separately delivered) and shall not be liable
for any failure of any Draft or document to arrive or to conform with the Draft
or document referred to in the statement or any underlying transaction; (x) may
retain proceeds of the Credit based on a valid exercise of Bank’s set off rights
or an apparently applicable attachment order or blocking regulation; (xi) may
select any branch or affiliate of Bank or any other bank to act as advising,
transferring, confirming and/or nominated bank under the law and practice of the
place where it is located; (xii) shall not be responsible for any other action
or inaction taken or suffered by Bank or its correspondents under or in
connection with the Credit, with any presentation thereunder or with any
Collateral, if required or permitted under any applicable domestic or foreign
law or letter of credit practice.  Examples of laws or practice that may be
applicable, depending upon the terms of the Credit and where and when it is
issued, include the UCC, the Uniform Rules for Demand Guarantees (“URG”) the
UCP, the ISP, published rules of practice, applicable standard practice of banks
that regularly issue letters of credit, and published statements or
interpretations on matters of standard bank practice.  (D) Applicant’s taking
control, possession or retention of any documents presented under or in
connection with the Credit (whether or not the documents are genuine) or of any
Property for which payment is supported by the Credit, shall ratify Bank’s honor
of the documents and preclude Applicant from raising a defense, set-off or claim
with respect to Bank’s honor of the documents.  (E) Neither Bank nor any of its
correspondents shall be liable in contract, tort, or otherwise, for any
punitive, exemplary, consequential, indirect or special damages.  Any claim by
Applicant under or in connection with this Agreement or the Credit shall be
reduced by an amount equal to the sum of (i) the amount (if any) saved by
Applicant as a result of the breach or other wrongful conduct complained of; and
(ii) the amount (if any) of the loss that would have been avoided had Applicant
taken all reasonable steps to mitigate any loss, including by enforcing its
rights in the transaction(s) underlying the Credit, and in case of a claim of
wrongful dishonor, by specifically and timely authorizing Bank to effect a cure.
 
5.           Security Agreement.  The provisions of this Section shall only
supplement, not supersede, provisions of the Security Agreement or any other
security agreement in favor of Bank which are inconsistent herewith.  (A)
Security Interest.  As security for the payment and performance of the
Obligations, Applicant assigns, pledges and grants to Bank a security interest
in the Collateral.  The security interest of Bank in Collateral shall continue
until all Obligations are repaid, and shall not be invalidated by reason of the
delivery or possession of the Property to Applicant or anyone else.  (B)
Subrogation.  As additional security for the Obligations, Bank shall be
subrogated to the Applicant’s rights in respect of any transaction in any way
related to the Credit or any Drafts, including rights against Beneficiary or any
collateral.  (C) Actions Regarding Collateral.  Applicant will execute and
deliver to Bank any documents, and take any action, which Bank deems necessary
or desirable to evidence or perfect any security interest in favor of Bank, to
acquire possession of any Property, or to protect Bank’s interests with respect
to any Collateral, including, without limitation, transferring or registering
Property in the name of Bank; in order to accomplish any of the foregoing, Bank
may, at its option, at any time and without notice to Applicant, transfer to, or
register in the name of, Bank or its nominees any Collateral; and further, Bank
is irrevocably appointed as attorney-in-fact for Applicant and authorized,
without notice to Applicant, to execute and deliver all such documents and to
take all such actions on behalf of Applicant, including, without limitation, the
execution, delivery and/or filing of collateral control agreements, financing
statements and trust receipt statements.  This appointment is coupled with an
interest.  (D) Care of Property; Modification.  Bank will exercise care in the
preservation of Collateral if such Property is in the custody of Bank; provided,
however, its standard of care for Property in its custody is the lesser of that
required by applicable law or that requested by Applicant in writing.  Applicant
shall remain obligated under the terms of the Agreement notwithstanding the
release or substitution of any Collateral at any time(s), or any delay,
extension of time, renewal, compromise or other indulgence granted by Bank
related to any Obligations, or to any promissory note, Draft, bill of exchange
or other instrument related to any Obligations.  Applicant waives notice of any
such delay, extension, release, substitution, renewal, compromise or other
indulgence, and consents to be bound thereby as fully as if Applicant had
expressly agreed thereto in advance.  The proceeds of any Collateral may be
applied, in whole or in part, by Bank to pay any matured, or to anticipate the
payment of any unmatured, Obligations.
 
6.           Communications.  (A) Internet.  Applicant may electronically
initiate the issuance and amendment of any Credit and retrieve or send
information about any outstanding Credit by accessing an Internet site
maintained by the Bank (the ‘Web Site”) through Applicant’s computer equipment
and web browser software.  Applicant is responsible to provide its own computer
equipment and web browser software and shall be responsible for all acquisition,
installation, repair and maintenance costs associated therewith.  Applicant
shall select its own internet service provider.  Applicant shall comply promptly
with all instructions on the Web Site governing its use and the security
measures to be maintained in connection with its use.  Applicant authorizes the
Bank to receive data and act upon Applicant’s requests which Bank receives over
the Web Site.  Applicant agrees that Bank may rely on the authenticity and
accuracy of messages and information received by Bank on the Web Site purporting
to be from the Applicant.  Applicant agrees: (i) to protect all assigned
operator identification passwords and accepts full responsibility for any
compromise of security; (ii) to limit access to the Web Site to those persons
authorized by Applicant through the use of security procedures implemented and
enforced by the Applicant; (iii) accurately to input any data fields necessary
to initiate, release or cancel any transaction; (iv) to access the Web Site as
often as necessary consistent with Applicant’s business activities it conducts
on the Web Site, which may be daily, and retrieve and review outstanding Credit
detail reports; and (v) to notify the Bank promptly of any error or defect in
the report.  Applicant acknowledges and understands that the instructions sent
by it through the internet to the Bank and the information retrieved by the
Applicant from the Web Site through the internet will be encrypted, but that
such encryption is not completely secure and is not free from errors, poor
transmissions, interception, forgery, viruses, tampering, destruction,
deciphering or other delay or casualty.  The Bank shall not be liable for any
loss, claim or liability, cost or expense arising from: (a) any of the
foregoing; (b) failure of any internet service provider to provide its services;
(c) failure of communications media, legal restrictions; (d) act of God, fire or
other catastrophe, computer failure or any other cause or circumstance beyond
the Bank’s control; (e) any unauthorized person’s use of or access to the Web
Site; or (f) failure of Applicant to report errors or defects promptly.  (B)
Electronic Systems.  Applicant may desire to transmit and receive by means of
facsimile, open intemet communication, or other unguarded electronic
communications (hereinafter collectively the “electronic systems”) Applications
and other paper-writings to or from the Bank.  To induce the Bank to accept
communication via electronic systems, Applicant shall: i) ensure that its
officers, agents and employees, will at all times follow and maintain the
integrity of any security established by the Applicant and the Bank; ii)
immediately notify the Bank in the event that Applicant should have reason to
believe that the security established for electronic systems transmission has
been breached or compromised in any manner; iii) ensure that only authorized
personnel selected and controlled by the Applicant request action(s) by
transmittal of document(s) by electronic systems; iv) ensure that any documents
transmitted to the Bank by means of electronic systems shall be a complete and
accurate copy and if signed be executed by personnel authorized by the
Applicant; and v) maintain its software and equipment and any privacy control
device within such software or equipment without any reliance on or
responsibility by the Bank.  The Applicant acknowledges and agrees that the Bank
shall: i) not be responsible to the Applicant for any loss or damage arising
from the use of unguarded electronic systems, including access or misuse of
Applicant’s confidential information, transmission of a virus, or failed,
incomplete or inaccurate transmission; ii) not be responsible to assure that,
its software and equipment for receiving messages or documents from electronic
systems will be compatible with that of Applicant or available at all times for
Applicant’s use; iii) have absolute discretion but without liability, for any
reason whatsoever, not to act upon documentation received by electronic systems;
provided, however, that the Bank shall notify the undersigned promptly should it
elect to defer action until the original documentation is physically presented
to the Bank; iv) without any liability on its part to do so, have the right at
its discretion to make further inquiries and demand further verification to
determine the validity of any document prior to taking any action; and v) have
the right to assume that any reproduction of documentation received by
electronic systems constitutes a full, complete and accurate reproduction of the
original documentation and that all signatures are authorized and genuine.  (C)
Indemnity.  Separate and independent from any other indemnity set forth in this
Agreement, the Applicant hereby indemnifies and holds the Bank harmless against
any and all loss, liability, damage or expenses of whatever kind and nature
arising from Bank’s acceptance and/or delivery of information and Applications
over its Web Site or by electronic systems.
 
7.           Multiple Parties Signing Agreement.  If the Agreement or any
Application is signed by Applicant and one or more other parties, it shall be
the joint and several obligation of each, but Applicant shall have the exclusive
right to issue all instructions on any matters relating to the
Credit.  Notwithstanding the foregoing, the Applicant agrees that it is liable
for the obligations related to any Credit irrespective of whether any Credit is
requested or applied for jointly with, or issued for, any of Applicant’s
subsidiaries.
 
8.           Event of Default.   On and after any Event of Default: (A) the
amount of the Credit, as well as any other Obligations, shall, at Bank’s option,
become due and payable immediately without demand or notice to Applicant or if
contingent, may be treated by Bank as due and payable for its maximum face
amount; (B) Bank may set off and apply any deposits or any other indebtedness at
any time owing by Bank to or for Applicant’s credit or account against any
matured or unmatured Obligations, irrespective of whether or not Bank shall have
made any demand under the Agreement and although such deposits, indebtedness or
Obligations may be unmatured or contingent; (C) Bank may exercise all rights and
remedies available to it in law or equity; and (D) in respect of any Collateral,
Bank may exercise all the rights and remedies of a secured party under the
Uniform Commercial Code or any other applicable law and also may, without notice
except as required by law, sell such Property or any part thereof in one or more
parcels at public or private sale, for cash, on credit or for future delivery,
and on such other terms as Bank may deem commercially reasonable.  Written
notice mailed or delivered to Applicant at the address specified in the
Agreement at least five business days prior to the date of public sale or prior
to the date after which private sale is to be made shall be reasonable, adequate
notice.  Applicant will pay on demand all costs and expenses (including
reasonable attorneys fees and legal expenses, incurred prior to or after a
bankruptcy filing) related to the custody, preservation or sale of, or
collection from, or realization upon, any of such Property and related to the
collections of the Obligations and the enforcement of Bank’s rights against
Property.  In the event of sale of or collection from the Collateral, Bank may
in its discretion hold the proceeds as Collateral or apply the proceeds as Bank
deems appropriate to the payment of costs and expenses or to one or more of the
Obligations, whether or not then due.
 
9.           Indemnification.  Applicant will indemnify and hold harmless Bank
and its officers, directors, affiliates, employees, attorneys and agents (each,
an “Indemnified Party”) from and against any and all claims, liabilities,
losses, damages, costs and expenses (including reasonable attorneys’ fees and
disbursements and other dispute resolution expenses (including fees and expenses
in preparation for a defense of any investigation, litigation or proceeding) and
costs of collection) that arise out of or in connection with: (A) the Credit or
any pre-advice of its issuance; (B) any payment or action taken or omitted to be
taken in connection with the Credit or this Agreement (including any action or
proceeding to (i) restrain any presentation, (ii) compel or restrain any payment
or the taking of any other action under the Credit, (iii) obtain damages for
wrongful dishonor or honor of the Credit or for breach of any other duty arising
out of or related to the Credit, (iv) compel or restrain the taking of any
action under this Agreement or (v) obtain similar relief (including by way of
interpleader, declaratory judgment, attachment or otherwise), regardless of who
the prevailing party is in any such action or proceeding); (C) an adviser or a
confirmer or other nominated person seeking to be reimbursed, indemnified or
compensated, (D) any beneficiary requested to issue its own undertaking seeking
to be reimbursed, indemnified or compensated or (E) any third party seeking to
enforce the rights of an applicant, beneficiary, nominated person, transferee,
assignee of letter of credit proceeds, or holder of an instrument or document;
(F) the enforcement of this Agreement or any rights or remedies under or in
connection with this Agreement, the Collateral or the Credit; (G) the release by
Applicant of any Credit to any third party prior to its issuance by the Bank; or
(H) any act or omission, whether rightful or wrongful, of any present or future
de jure or de facto government or governmental authority (including with respect
to any document or property received under this Agreement or the Credit ) or any
other cause beyond the Bank’s control, except to the extent such liability,
loss, damage, cost or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted directly from such Indemnified
party’s gross negligence or willful misconduct.  Applicant will pay on demand
from time to time all amounts owing under this section.  If and to the extent
that the obligations of Applicant under this section are unenforceable for any
reason, Applicant agrees to make the maximum contribution to the payment of such
obligation that is permissible under applicable law.
 
10.           Governing Law; UCP, ISP 98.  The UCP or ISP 98 as applicable to
each Credit governs this Agreement and is incorporated herein.  Subject to the
other provisions of the Agreement, the Agreement shall be governed by and
construed in accordance with the substantive laws of the Jurisdiction, without
regard to conflicts of law principles, except to the extent that such law is
inconsistent with the UCP or 1SP 98, as applicable.  In the event any provision
of the UCP or ISP 98, as applicable, is or is construed to vary from or be in
conflict with any provision of any applicable law of the Jurisdiction or the
federal law of the United States, to the extent permitted by law, the UCP or the
ISP 98, as applicable, shall govern or be read to explain the applicable
law.  Unless Applicant specifies otherwise in its application for the Credit,
Applicant agrees that Bank may issue the Credit subject to the UCP or ISP 98 or,
at Bank’s option, such later revision of either thereof as is in effect at the
time of issuance of the Credit.  Bank’s privileges, rights and remedies under
the UCP, ISP 98 or such later revision shall be in addition to, and not in
limitation of, its privileges, rights, and remedies expressly provided for
herein.  The UCP and ISP 98 shall serve, in the absence of proof to the
contrary, as evidence of standard practice with respect to the subject matter
thereof.
 
11.           Savings Clause.  Whenever possible, each provision of the
Agreement shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision of the Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of the Agreement.
 
12.           Bankruptcy and Forfeiture Reinstatement.  If any consideration
transferred to Bank in payment of, or as collateral for, or in satisfaction of
the Obligations, shall be voided in whole or in part as a result of (A) a
subsequent bankruptcy or insolvency proceeding; (B) any forfeiture or in rem
seizure action or remedy; (C) any fraudulent transfer or preference action or
remedy; or (D) any other criminal or equitable proceeding or remedy, then Bank
may at its option recover the Obligations or the consideration so voided from
Applicant In such event, Bank’s claim to recover the voided consideration shall
be a new and independent claim arising under the Agreement, and shall be jointly
and severally due and payable immediately by Applicant.
 
13.           Miscellaneous.   The rights and remedies granted to Bank in the
Agreement are in addition to all other rights or remedies afforded to Bank under
applicable law, equity or other agreements.  The terms of the Agreement may not
be waived or amended, unless the parties consent in writing.  The Agreement
shall be binding on Applicant’s heirs, executors, administrators, successors and
permitted assigns, and shall inure to the benefit of Bank’s successors and
assigns.  Bank can assign this Agreement and its rights to reimbursement
regarding any Credit without Applicant’s consent.  Applicant shall not assign
any rights or remedies related to the Agreement or the Credit without written
consent of the Bank.  Any notice to Applicant, if mailed, shall be deemed given
when mailed, postage paid, addressed to Applicant at the address on the
Application or such other address furnished by Applicant to Bank.  This Section
shall not be deemed to be an exclusive list of each means of notice from one
party to the other.  The Agreement will continue in full force and effect until
the expiration or cancellation of each Credit and all outstanding Obligations
have been satisfied in a manner satisfactory to Bank, and Applicant requests
termination in writing.  Applicant will comply with all laws, regulations and
customs now or hereafter applicable to the Agreement or to the transaction
related to the Credit, and will furnish evidence of compliance as Bank may
require.  Applicant shall maintain or cause to be maintained insurance covering
any Property for which payment is supported by a Credit in amounts, from
insurers, or through parties satisfactory to the Bank and will furnish such
evidence of insurance as and when Bank may require.  This Agreement contains the
final, complete and exclusive understanding of, and supersedes all prior or
contemporaneous, oral or written, agreements, understandings, representations
and negotiations between, the parties relating to the subject matter of this
Agreement.
 
14.           Consent to Jurisdiction and Venue.  IN ANY PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER ARISING OUT OF OR RELATED TO THE AGREEMENT OR
THE RELATIONSHIP ESTABLISHED HEREUNDER, APPLICANT IRREVOCABLY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN ANY COUNTY IN
THE JURISDICTION AND AGREES NOT TO RAISE ANY OBJECTION TO THE JURISDICTION OR TO
THE LAYING OR MAINTAINING OF THE VENUE OF ANY SUCH PROCEEDING IN THE
JURISDICTION.  APPLICANT AGREES THAT SERVICE OF PROCESS IN ANY SUCH PROCEEDING
MAY BE DULY EFFECTED UPON IT BY MAILING A COPY THEREOF, BY REGISTERED MAIL,
POSTAGE PREPAID, TO IT.
 
15.           WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW,
APPLICANT AND WHEN IT ISSUES A CREDIT, BANK KNOWINGLY AND VOLUNTARILY WAIVE ALL
RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED ON, ARISING OUT OF,
OR RELATING TO THE AGREEMENT OR THE CREDIT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (ORAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT
THERETO.  THIS WAIVER IS A MATERIAL INDUCEMENT FOR BANK TO ISSUE THE CREDIT.
 
16.           Effectiveness of Agreement.  Applicant agrees that the terms and
conditions of this Continuing Letter of Credit Agreement shall be continuing and
shall apply to any Credit currently, or in the future, issued by the Bank on
Applicant’s behalf.
 
[signature page follows]
 

 
 

--------------------------------------------------------------------------------

 
 
We, the undersigned parties, hereby agree and authorize this application to be
processed as a joint application for credit.  We intend to apply for joint
credit and acknowledge your reliance on all of our incomes to repay this
obligation.  If any co-applicants are not present or have not signed below, the
first party signing below certifies that it has permission from all non-signing
co-applicants to apply for credit on behalf of the non-signing co-applicants,
including, but not limited to, providing information about the non-signing
co-applicants.
 
Very truly yours,
 
M/I Homes, Inc., an Ohio corporation
 
By:                                                               Date: June 4,
2010
Phillip G. Creek
Its:  Executive Vice President and Chief Financial Officer





 
 

--------------------------------------------------------------------------------

 

Schedule 1


Existing Credits
LC #
 
LC Amount
 
Issue Date
Expiry Date
 
Sub
 
Evergreen
Classification
SM232750
  $ 80,025.00  
9/17/2008
9/19/2010
    2173243  
Yes
Performance
SM233096
  $ 968,050.00  
10/29/2008
7/17/2010
    2178390  
Yes
Performance
SM233094
  $ 1,815,150.00  
10/29/2008
7/17/2010
    2178408  
Yes
Performance
SM234259
  $ 334,528.00  
3/16/2009
6/5/2011
    2189900  
Yes
Performance
SM234500
  $ 410,085.00  
4/16/2009
9/30/2010
    2192193  
Yes
Performance
SM235175
  $ 400,000.00  
7/8/2009
9/22/2010
    2198539  
Yes
Performance
SM235261
  $ 96,800.00  
7/21/2009
9/30/2010
    2198851  
Yes
Performance
SM235264
  $ 49,958.00  
7/21/2009
9/16/2010
    2198869  
Yes
Performance
SM235265
  $ 156,489.00  
7/21/2009
9/16/2010
    2198877  
Yes
Performance
SM235268
  $ 72,100.00  
7/21/2009
9/30/2010
    2198885  
Yes
Performance
SM235269
  $ 109,959.00  
7/21/2009
9/30/2010
    2198893  
Yes
Performance
SM235270
  $ 391,668.00  
7/21/2009
9/30/2010
    2198901  
Yes
Performance
SM235271
  $ 22,869.00  
7/21/2009
9/30/2010
    2198919  
Yes
Performance
SM235273
  $ 30,000.00  
7/21/2009
9/30/2010
    2198927  
Yes
Performance
SM235296
  $ 203,212.50  
7/23/2009
7/31/2010
    2199024  
No
Performance
SM235297
  $ 106,221.00  
7/23/2009
7/31/2010
    2199032  
No
Performance
SM235298
  $ 125,800.00  
7/23/2009
7/31/2010
    2199040  
No
Performance
                              $ 5,372,914.50                  






